      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN NOW,

            Plaintiff,

      v.                                    Case No. 17-CV-0820

JESSE KREMER, JOHN NYGREN,
ROBIN VOS, in their official capacities,

            Defendants.


 DEFENDANTS’ RESPONSE BRIEF ON THE REMAINING ISSUE OF
                       RELIEF

      This Court should deny Plaintiff One Wisconsin Now’s request
      for a permanent injunction because a declaration provides
      OWN relief.

      Plaintiff One Wisconsin Now (OWN) seeks a permanent injunction

against Defendants Vos and Nygren, requiring them to unblock OWN from

the @repvos and @rep89 Twitter accounts and prohibiting them from blocking

OWN in the future. (Dkt. 80:1–4.) But no injunction is warranted because a

declaration provides OWN with complete relief.1 Further, declaratory relief,

unlike injunctive relief, will bind these defendants without requiring court



      1   Defendants do not concede liability on the merits or waive the right to
appeal. Further, Defendants continue to assert that OWN is entitled to no relief at
all as to Ramthun because its claim against him is moot.
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 2 of 8



oversight. Vos and Nygren urge this Court to deny OWN’s request for a

permanent injunction.

      As an initial matter, Defendants have not “conceded that Plaintiff is

entitled to injunctive relief,” as OWN claims. (Dkt. 81:2.) Defendants could

not have conceded that at summary judgment because OWN had not yet been

successful on the merits—one of four factors a court may use in determining

whether a party is entitled to a permanent injunction. (Dkt. 81:2 (citing

ADT Sec. Servs., Inc. v. Lisle-Woodridge Fire Prot. Dist., 672 F.3d 492, 498

(7th Cir. 2012).) Further, even if OWN meets the four factors, which

Defendants do not concede as explained further below, “the decision whether

to grant or deny permanent injunctive relief is an act of equitable discretion

of the district court.” eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 394

(2006). So, OWN can never be “entitled” to a permanent injunction.

      A permanent injunction is a drastic and extraordinary remedy. Monsato

Co. v. Geerston Seedfarms, Inc., 561 U.S. 139, 165–66 (2010). For this reason,

the Seventh Circuit favors declarations over injunctions. Badger Catholic,

Inc. v. Walsh, 620 F.3d 775, 782 (7th Cir. 2010) (citing Horne v. Flores,

557 U.S. 433 (2009) (discouraging the use of regulatory injunctions in

litigation against parts of state government)). The decision to grant

declaratory relief over injunctive relief is a discretionary one. Id.




                                         2
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 3 of 8



      Here, a declaration, and not a permanent injunction, is the proper type

of relief. Given that the Court has found a First Amendment violation, it may

simply declare—to the extent its summary judgment decision does not

suffice—that the blocking of OWN from the Vos and Nygren Twitter accounts,

@repvos and @rep89, respectively, based on its political views, violates the

First Amendment.2 Defendants Vos and Nygren understand that they must

conform their conduct to any declaratory judgment issued by this Court.

Badger Catholic, 620 F.3d at 782 (“A litigant who tries to evade a federal

court’s judgment—and a declaratory judgment is a real judgment, not just a

bit of friendly advice—will come to regret it.”). Indeed, they have already

unblocked OWN from these accounts.3 And OWN has submitted no evidence

that these defendants would fail to abide by any such formal declaratory

judgment.




      2  OWN does not seem to construe the Court’s summary judgment decision as
a sufficient declaration, given its request for a “declaratory judgment” in its brief.
(Dkt. 81:4–5.)

      3 Vos and Nygren have unblocked OWN from the Twitter accounts at issue
but have muted it. OWN has previously conceded that the muting of a Twitter
follower raises no First Amendment violation. (Dkt. 28:35.)




                                          3
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 4 of 8



      Further, the permanent injunction that OWN seeks4 risks leaving this

Court involved in the minutia of these two Twitter accounts. However,

Twitter accounts are fluid and undoubtedly will change appearance, and

OWN may not always engage in protected speech. Those facts mean this case

does not lend itself to an injunction.

      This Court held that Vos and Nygren act under color of law in operating

their Twitter accounts through, in part, a “swathed in the trapping of office”

theory. According to this Court, Vos and Nygren used their authority as state

representatives to create the Twitter accounts and continue to use this

authority to operate them. For example, the Court referenced the display of

Vos’s and Nygren’s status as state representatives, a link to Nygren’s official

state representative homepage, and “header” images on both pages.

(Dkt. 80:15, 19–22.) But the Court also acknowledged that some aspects of the

accounts are what the district court in Davidson v. Loudon County Board of

Supervisors, 267 F. Supp. 3d 702, 712 (E.D. Va. 2017), called “entirely

private.” (Dkt. 80:17–18.) For example, Nygren issues tweets to allow

followers to get to know him more fully and Vos issues personal tweets as

well. (Dkt. 80:12–13.) Also, Vos does not use legislative staff to operate the



      4 “[A] permanent injunction requiring Defendants to unblock [OWN] from
Defendants’ accounts, and prohibiting Defendants from blocking [OWN] or others
from the Accounts.” (Dkt. 81:1 (citing Dkt. 17:18).)



                                         4
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 5 of 8



Twitter account and he does not have a link to his legislator homepage or any

contact information regarding his office. (Dkt. 80:13.)5

      Although this Court ruled that Vos and Nygren act under color of law

based on the totality of the circumstances of their accounts, those

circumstances are changeable. (Dkt. 80:17.) First, Vos and Nygren will not

hold state office forever. At that point, Vos’s and Nygren’s tweets would not

concern   state   legislative   matters       unique   to   their   status   as   state

representatives (Dkt. 80:20–22), nor would their Twitter accounts be

“swathed in the trappings of office.” Vos and Nygren will then act solely as

private citizens. Second, Vos and Nygren may choose to alter the appearance

of their Twitter accounts conform to this Court’s summary judgment decision,

removing the aspects of their Twitter accounts that push them into under-

color-of-law territory. When either of these changes occur, the interactive

space on each Twitter account would not be a designated public forum and

there would be no First Amendment violation. A declaration requires no

further litigation. On the other hand, under a permanent injunction, Vos and

Nygren may be forced to return to Court to vacate the injunction. In Badger

Catholic, the Seventh Circuit realized that the district court correctly rejected



      5 In addition, Vos’s office operates the @SpeakerVos Twitter account, which
(unlike @repvos) includes a link to Vos’s legislator homepage. (Dkt. 80:20–21.)




                                          5
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 6 of 8



an injunction because “the details required by Fed. R. Civ. P. 65(d)(1)(C)

would be considerably more elaborate than the terms of the declaratory

judgment.” 620 F.3d at 782. Here, given that Vos and Nygren act under color

of law based on the totality of the circumstances test, and those

circumstances will unquestionably change, the Fed. R. Civ. P. 65(d)(1)(C)6

details of any injunction would be considerable. As the court explained, “If the

entry of a regulatory injunction can be avoided by a simpler declaratory

judgment, everyone comes out ahead.” Badger Catholic, Inc., 620 F.3d at 782.

      In addition, while OWN claims that injunctive relief is appropriate

here, it has not cited one decision in which a district court issued a

permanent injunction against a public official after finding unconstitutional

the blocking or banning of a speaker from a social media account. In the most

prominent case to date, the district court in Knight First Amendment Institute

v. Trump, 302 F. Supp. 3d 541, 579 (S.D.N.Y. 2018), recognized that a

permanent injunction was not appropriate when a declaration would suffice.7




      6 “[D]escribe in reasonable detail--and not by referring to the complaint or
other document--the act or acts restrained or required.” Fed. R. Civ. P. 65(a)(1)(C).

      7  Even though the district court concluded that it could award injunctive
relief against the White House Social Media Director (rejecting separation of
powers arguments), it still declined to do so in favor of a declaration. Knight,
302 F. Supp. 3d at 579.




                                         6
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 7 of 8



      Finally, although the Court does not need to reach the factors in

considering a permanent injunction, see ADT Sec. Servs., 672 F.3d at 498,

Defendants will address them for completeness. First, OWN has obtained

success on the merits. Second, to the extent OWN has been harmed by being

blocked, Vos and Nygren have already unblocked the group, thereby stopping

any continued harm and obviating the need for any injunction. Lastly,

Defendants’ entire argument above can be construed as opposition to OWN’s

argument in support of the third and fourth factors: the benefits of granting

an injunction outweigh injury to Defendants, and the public interest will not

be harmed by an injunction.

      Defendants Vos and Nygren strongly urge this Court to deny OWN’s

request for a permanent injunction and, without conceding liability on the

merits or waiving the right to appeal, to limit the relief to a declaration. And

because OWN’s claim against Defendant Ramthun is moot, no relief as to his

office should be granted whatsoever. (Dkt. 71; Dkt. 81:4–5: Dkt. 87.)




                                       7
      Case: 3:17-cv-00820-wmc Document #: 88 Filed: 02/12/19 Page 8 of 8



                                CONCLUSION

      OWN’s request for a permanent injunction against Vos and Nygren

should be denied. A declaration is the only relief necessary. OWN’s request

for a declaratory judgment as to Ramthun should be denied.8

      Dated this 12th day of February, 2019.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin
                                     Electronically signed by:
                                     s/ Steven C. Kilpatrick
                                     STEVEN C. KILPATRICK
                                     Assistant Attorney General
                                     State Bar #1025452

                                     Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792
(608) 267-2223 (Fax)
kilpatricksc@doj.state.wi.us




      8  Because OWN has not filed a motion seeking attorneys’ fees and costs, but
rather just indicate they intend to in the future, Defendants do not address the
issue in this brief. (Dkt. 81:6.)



                                        8
